UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4577
CLINT R. LAWSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
               David A. Faber, Chief District Judge.
                            (CR-95-72)

                  Submitted: November 24, 2003

                      Decided: December 23, 2003

    Before WIDENER and WILKINSON, Circuit Judges, and
             HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William D. Turner, III, CRANDALL, PYLES, HAVILAND & TUR-
NER, L.L.P., Lewisburg, West Virginia, for Appellant. Kasey War-
ner, United States Attorney, Ronald G. Morgan, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.
2                      UNITED STATES v. LAWSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Clint R. Lawson appeals the district court’s order revoking his
supervised release upon the finding that Lawson violated a term of
that release. We affirm.

   Lawson’s probation officer petitioned the court to revoke Lawson’s
release because Lawson had inappropriate sexual contact with a
minor female. The victim, who was thirteen at the time of the hearing,
testified that Lawson had improper sexual contact with her on two
occasions in the summer of 2002. The first incident involved Law-
son’s touching her breast and buttocks through her clothing. In the
second incident, Lawson was in a car when he saw the victim and her
friend walking on a street. The friend continued walking, but the vic-
tim approached the car. Lawson grabbed her hand and pulled it into
the car. She attempted to pull her hand away, but Lawson pulled it
back into the car, unzipped his pants, and placed her hand on his
penis.

   The court took judicial notice that Lawson’s actions, if proven,
would violate W. Va. Code Ann. § 61-8B-9 (Michie 2000). One of
the general conditions of Lawson’s supervised release was that he not
violate any federal, state, or local law.

   A district court need only find a violation of a condition of super-
vised release by a preponderance of the evidence. See 18 U.S.C.
§ 3583(e)(3) (2000). We review for clear error factual determinations
informing the conclusion that a violation occurred. See United States
v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003). In this regard, it
is exclusively the district court’s role to evaluate witness credibility
and to resolve any conflicts in testimony. See United States v.
Whalen, 82 F.3d 528, 531 (5th Cir. 1996). We review the ultimate
decision to revoke supervised release for abuse of discretion. See
United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).
                       UNITED STATES v. LAWSON                         3
   On appeal, Lawson essentially contends that the district court
incorrectly credited the testimony of the victim, her friend, and a
school counselor—an expert in counseling minor victims of sexual
abuse—over his testimony and that of several persons who testified
on his behalf. However, the court gave sound reasons for making its
credibility determination, and the court stated why it found largely
irrelevant certain inconsistencies in the victim’s statements. The court
observed that the victim and her friend appeared credible. Further, the
victim had been unwavering in her description of sexual component
of the two encounters mentioned above, and the court noted the coun-
selor’s testimony that minors who are victims of sexual abuse seldom
waver in describing the specifics of the physical contact. Further, the
counselor testified that minors rarely lie about being victims of sexual
abuse. We conclude that the district court did not clearly err in finding
that Lawson had inappropriate sexual contact with the victim.

   By violating supervised release, Lawson was subject to having his
release term revoked. See 18 U.S.C. § 3583(e)(3) (2000). The district
court did not abuse its discretion in revoking supervised release. We
therefore affirm the district court’s decision. We deny as moot the
motion to expedite consideration of the appeal and dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not sig-
nificantly aid the decisional process.

                                                            AFFIRMED